Citation Nr: 1719458	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, secondary to a service-connected back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of the hearing has been associated with the claims file.

This appeal was last before the Board in March 2016, at which time the issue of TDIU was raised, and these matters were remanded for further development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.




FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension.

2.  The Veteran's hypertension was not incurred while in service and is not etiologically related to service.

3.  The Veteran's hypertension did not manifest to a compensable degree within one year of discharge.

4.  The Veteran's hypertension is not caused or permanently aggravated by a service-connected disability, to include the Veteran's back disability.

5.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to the Veteran's service-connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by March 2012 and April 2016 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in May 2012, August 2015, and May 2016 and a VA medical opinion in June 2012.  The examiners conducted examinations and altogether provided sufficient information regarding the Veteran's claimed disabilities such that the Board can render an informed determination.  The Board finds that, taken together, the May 2012, June 2012, August 2015, and May 2016 opinions are adequate for evaluation of the Veteran's claims. 

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.


Hypertension Analysis

The Veteran maintains that he is entitled to service connection for hypertension, to include as secondary to his service-connected back disability.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (including hypertension, considered as a cardiovascular-renal disease under 38 C.F.R. § 3.309) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for hypertension) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

At the outset, the Board notes that hypertension is not indicated on either the entrance or separation physicals.  The Board further notes that service treatment records are silent for complaints, diagnoses, or treatments for hypertension.  

The Board will first address direct service connection.  In this case, there is no dispute that the Veteran has a current diagnosis of hypertension.  Therefore, Hickson element (1) is met.

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records is negative for any symptoms, diagnoses or treatment of hypertension.  Furthermore, the Veteran has not asserted any in-service cause of or connection for hypertension and has only asserted hypertension as secondary to his service-connected back disability.  Accordingly, Hickson element (2) has not been met and the claim fails direct service connection on this basis.

As discussed above, certain chronic diseases (including hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for hypertension) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, there is no probative evidence that the Veteran had any symptoms or manifestation of hypertension until well after two decades since his discharge from service, nor has the Veteran asserted such a manifestation of symptoms.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Finally, the Board turns to secondary service connection.  The Veteran has repeatedly maintained that his hypertension is the result of, or aggravated by, his service-connected back disability.

A service treatment record dated February 1968 notes the Veteran complaining of lower back pain.  It was further noted that the Veteran fractured Vertebra T12, L1, 2, 3, and 4 in November 1965 but was released to full duty.

A private treatment record from W. T. B. titled "New Patient" and dated January 1997 notes the Veteran asserted a family history of hypertension.

In January 1999, VA granted service connection for the Veteran's back disability, effective July 1998. 

A private treatment record from W. T. B. dated September 2004 notes the Veteran had hypertension.  There is no mention of his back disability causing or aggravating his hypertension.

VA obtained a medical opinion in June 2012 regarding whether the Veteran's service-connected back disability aggravated the Veteran's hypertension.  The Veteran's claims file was reviewed and it was noted that the Veteran was diagnosed with hypertension in 1996 and was started on medications for the condition.  The examiner stated that the Veteran's blood pressure measurements have been "relatively stable over the years" but that he experienced a "slight baseline increase of late", reporting that with his back pain, his systolic will rise in the 140 - 150 range from a 130 - 140 baseline range.  The examiner opined that it is less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's back disability.  The rationale provided by the examiner was that "[p]ersistent hypertension is typically due to an impairment of the cardiovascular, endocrine, or renal system", and that while pain or discomfort "may be associated with transient elevations in blood pressure," these elevations would dissipate and the blood pressure would return to normal with resolution in non-hypertensive patients.  The examiner then concluded that because the Veteran has persistently elevated blood pressure and was taking two anti-hypertensives, the Veteran's hypertension is persistent, and not associated with osteoarthritis.

The Veteran was afforded a VA examination in August 2015.  The Veteran was not present and the examiner noted that they reviewed the Veteran's VA treatment records and VBMS.  The examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service connected condition, reciting the Veteran's family history of hypertension as the rationale.

The Veteran was afforded a travel Board hearing in November 2015.  The Veteran stated that a VA physician in Austin, Texas told him that his blood pressure "could possibly" be due to his back pain.

The Board notes that VA treatment records from the Central Texas VA Medical Center dating from August 1999 to April 2016, showing multiple blood pressure readings, was associated with the claims file in April 2016.

The Veteran was afforded a VA examination for hypertension in May 2016.  The Veteran was present and the examiner reviewed the Veteran's electronic claims file.  The Veteran told the examiner that his blood pressure has slowly worsened since 2002 and that he has correlated the elevated blood pressure with his elevated back pain.  The Veteran further reported that he has checked blood pressure when he has back pain and "the number goes up to 165", but he stated that he has not spoken to a doctor regarding this asserted correlation between blood pressure and pain.  The examiner noted that there is no evidence of hypertension in service and that, due to the large gap of medical records from the back injury to the start of the hypertension readings in the medical records, that a baseline cannot be established.  The examiner opined that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by the service-connected condition.  The examiner provided a rationale of "[l]ack of objective medical evidence in the records without speculation due to a variety of other causes and risk factors of hypertension."

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board finds the sum of the VA opinions to be significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 205 (2008).  Taken as a whole, the VA examination reports provide a thorough analysis of all of the evidence and opined against any nexus between the Veteran's hypertension and his service or service-connected back disability.

The Board does not attach any probative value to the November 2015 statement from the Veteran, reporting that a VA physician advised him that his high blood pressure "could possibly" be due to his back pain.  See, McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  A mere possibility is inadequate for a positive nexus opinion.

The Board does attaches little probative value to the Veteran's statements to the May 2016 VA examiner.  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362   (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See, Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007); see also 38 C.F.R. § 3.159  (a)(2).  

The Board finds that the preponderance of the evidence shows that the Veteran's current hypertension is unrelated to service and was not caused or aggravated by the Veteran's service-connected back disability.  The weight of the evidence, lay and medical, does not demonstrate that symptoms of hypertension have been continuous since service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a back disability, to include as secondary to his service-connected knee disabilities, is not warranted.

TDIU Analysis

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16 (a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id.  

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See, Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, service connection is in effect for a back condition (osteoarthritis) rated at 20 percent, bilateral radiculopathy of the lower extremities associated with osteoarthritis rated at 20 percent for each side, tinnitus at 10 percent, bilateral hearing loss at 0 percent, and an impaired femur at 0 percent.  The combined evaluation of the Veteran's service-connected disabilities is 60 percent. 

The combined schedular rating criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.    

Because the initial schedular threshold percentage for consideration of a TDIU on a schedular basis are not met, it follows that the criteria for assignment of a TDIU pursuant to 38 C.F.R. § 4.16 (a) are not met and the claim must be denied as a matter of law.  

Where the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16 (b).

In July 1998, the Veteran submitted a statement in which he reports that in 1965, while moving a whale boat, the rope used to secure the boat broke and "caused serious damage to [his] back."  The Veteran stated that he has "consistently experienced problems with [his] back."  The Veteran further stated that his job was repairing printers, which required bending, reaching, and lifting, and that his ability to perform these was hampered by his back pain.

In October 2005 the Veteran stated that as a result of his in-service injury, his right leg is shorter than his left and he is in pain a majority of the time and cannot work.

In October 2005, the Veteran submitted a letter from the Texas Workforce Center of Bastrop County which states that the Veteran has not received any job offers due to his age and to his "physical limitations".  The letter notes that the Veteran's back and pelvis injuries sustained while in the Navy have worsened as the Veteran has gotten older.  As discussed above, the Board cannot take the Veteran's age into account when deciding the issue of entitlement to a TDIU.  Because the opinion in this letter takes the Veteran's age into account, the Board places no probative value in this letter. 

The Veteran was afforded a VA thoracolumbar examination in May 2012.  In describing the functional impact of the Veteran's condition on his ability to work, the examiner opined that the Veteran is no longer able to work as a mechanic due to lifting, bending, and climbing requirements.

VA obtained a medical opinion in June 2012 regarding whether the Veteran's service-connected back disability aggravated the Veteran's hypertension.  The examiner noted that the Veteran suffers from intermittent blurred vision, which the Veteran attributed to his hypertension.  The examiner stated that the intermittent blurred vision "interferes with his ability to read gauges as a water maintenance technician.  Because the examiner relied on the Veteran's diagnosing the cause of the blurred vision, the Board finds this opinion to be of no probative value.

The Veteran was afforded a VA thoracolumbar examination in May 2016.  The Veteran was present and the examiner reviewed the Veteran's electronic claims file.  It was noted that prior to the appointment, the Veteran was "working with cows" and "did a lot of bending, pulling and climbing in and out of the tractor".  The examiner stated the Veteran's back condition affects his ability to work and noted the Veteran reported being able to stand for 20 minutes before having to stop what he is doing, being able to sit for 10 to 15 minutes before getting up stiff, being able to lift 40 pounds without any issues.  The Veteran further reported that he can "feed cows on the farm", "place hay out", use a tractor, garden, and mow his yard with a riding lawn mower.  The examiner opined that, having only seen the Veteran on one occasion and with the available evidence, light work may be indicated.  The Board places significant probative value in the statements the Veteran made to the May 2016 examiner.

Here, the Board finds that none of the VA examiners has described total occupational impairment due to the Veteran's service-connected disabilities.  As noted by the May 2016 VA examiner, the Veteran reported engaging in physical farm work, to include working with cows, bending, pulling, climbing in and out of a tractor, and is able to lift at least 40 pounds without any issues.  Furthermore, the Veteran reported engaging in this farm work before appearing for his VA examination in May 2016.  

The Board recognizes that the Veteran reports needing to take periodic breaks after sitting or standing for certain periods of time and that a May 2012 VA examiner noted the Veteran was no longer able to work as a mechanic.  However, if total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See, Gary v. Brown, 7 Vet. App. 229 (1994).  The Veteran's own statements to the May 2016 VA examiner regarding his physical farm work demonstrate that the Veteran is capable of some physical labor.  

As such, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to obtain or retain substantially gainful employment because of his service-connected disabilities.  Thus, referral for extraschedular TDIU consideration is not warranted at this time.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107  (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for hypertension, secondary to the service-connected back disability is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


